Case 1:17-cv-00052-IMK-MJA Document 150-2 Filed 12/06/19 Page 1 of 2 PagelD #: 5395

 

In The Matter Of:
Scott Ballock v.
Ellen Ruth Costlow, et al

 

Scott Ballock
April 19, 2019

 

Sapphire Court Reporting LLC
204 Oak Drive
Clarksburg, WV 26301
304-476-7553

www.SapphireCR.com

Original File Scott T, Ballock.txt
Min-U-Seript® with Word lades

 

 

 

 

 

 

EXHIBIT 2
Case 1:17-cv-00052-IMK-MJA Document 150-2 Filed 12/06/19 Page 2 of 2 PagelD #: 5396

10

Li

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

 

148

 

 

Q. Is it your position that Sergeant Kief had read

the report from Dr. Cooper-Lehki?

A. I don't know. I have no proof of that. He

 

 
